United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.E., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Hartly, DE, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-1618
Issued: May 23, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On August 8, 2016 appellant, through counsel, filed a timely appeal from an April 29,
2016 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than one percent permanent impairment of the
right upper extremity, for which she previously received a schedule award.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On August 16, 2004 appellant, then a 39-year-old postmaster, filed a traumatic injury
claim (Form CA-1) alleging that on July 1, 2004 she developed right arm pain, swelling, and
carpal tunnel syndrome. She stopped work on July 8, 2004 and worked intermittently thereafter.
On April 27, 2005 OWCP accepted aggravation of right arm lymphedema and later expanded her
claim to include right carpal tunnel syndrome, complex regional pain syndrome/myofascial pain
syndrome and thoracic outlet syndrome.
Appellant was treated by Dr. Joel M. Rutenberg, a neurologist, from August 31, 2004 to
February 16, 2015, for right arm pain and digit numbness. Her history was significant for breast
cancer in 2002 with two excisional biopsies and radiation therapy to the right breast. Appellant
reported swelling of the right arm diffusely. Dr. Rutenberg diagnosed lymphedema in the right
arm related to radiation therapy for breast cancer, and lower trunk radiation-induced brachial
plexopathy due to radiation therapy. He opined that appellant had not sustained a specific injury,
but was forced to do work which exceeded her limitations set by other physicians which
aggravated her pain syndrome.
On March 28, 2006 appellant filed a claim for recurrence of disability (Form CA-2a)
alleging that on March 10, 2006 she had pain and swelling of her right shoulder while
performing her duties. She stopped work on March 12, 2006. Appellant later submitted a
May 5, 2006 report from Dr. Rutenberg who treated her for right arm discomfort, intermittent
swelling, numbness of the hand and arm provoked by repetitive movements, lifting, and
prolonged driving. Dr. Rutenberg diagnosed mild radiation-induced brachial plexopathy
associated with median neuropathy at the wrist, possible superimposed mild complex regional
pain syndrome, and myofascial pain syndrome. On June 15, 2006 OWCP denied appellant’s
claim for a recurrence of disability. Appellant requested a hearing and on August 16, 2006 an
OWCP hearing representative set aside the June 15, 2006 decision and instructed OWCP to
develop the recurrence claim as a claim for new occupational disease. OWCP developed this
under File No. xxxxxx494.3
In decisions dated December 11, 2006, August 13, 2007, June 13, 2008, and December 7,
2009, OWCP denied appellant’s claim for compensation under File No. xxxxxx494. Appellant
appealed to the Board and in an order dated August 5, 2009, the Board set aside the June 13,
2008 decision and remanded the claim to OWCP to combine File Nos. xxxxxx209 and
xxxxxx494 and issue a merit decision.4
In a January 9, 2013 decision, OWCP changed the accepted conditions to include
temporary aggravation of the right arm lymphedema resolved, temporary aggravation of right
carpal tunnel syndrome resolved, temporary aggravation of complex regional pain syndrome
resolved, and temporary aggravation of thoracic outlet syndrome, resolved. It based its decision
on the opinion of Dr. Zohar Stark, a second opinion Board-certified orthopedic surgeon, who
concluded the aggravation of her medical conditions resolved when she stopped wearing a
shoulder harness at work.
3

Appellant was separated from employment on March 9, 2007.

4

Docket No. 08-2529 (issued August 5, 2009).

2

On March 26, 2014 appellant filed a claim for a schedule award (Form CA-7). She
submitted an August 20, 2013 report from Dr. David Weiss, an osteopath, who provided an
impairment rating under the American Medical Association, Guides to the Evaluation of
Permanent Impairment5 (A.M.A., Guides). Dr. Weiss advised that appellant had reached
maximum medical improvement (MMI) on August 20, 2013. Appellant’s history was significant
for right breast cancer and a right lumpectomy with radiation. Dr. Weiss diagnosed cumulative
and repetitive trauma disorder superimposed upon preexisting breast cancer diagnosed in 2002,
occupational cervical spine syndrome, aggravation of preexisting brachial plexopathy secondary
to radiation therapy, right carpal tunnel syndrome, complex regional pain syndrome to the right
arm, cumulative and repetitive trauma disorder with aggravation of preexisting lymphedema of
the right arm, and subsequent motor vehicle accident in 2008 with aggravation of cervical spine
pathology and right arm pathology. He noted that the duties of her employment were the
competent producing factor for her subjective and objective findings. Dr. Weiss evaluated carpal
tunnel syndrome at the right medial nerve at the wrist under Table 15-23, page 449 of the
A.M.A., Guides and opined that appellant had six percent permanent impairment of the right
arm. For right brachial plexus of the upper trunk (C5 and C6), he calculated 19 percent right arm
permanent impairment. For right brachial plexus of the middle trunk (C7), Dr. Weiss determined
right upper extremity permanent impairment of three percent. For motor strength deficit for the
right biceps (C5 and C6), he found right arm permanent impairment of 25 percent. For motor
strength deficit for the right triceps (C7), Dr. Weiss calculated nine percent permanent
impairment of the right arm. He noted a final combined right upper extremity permanent
impairment of 49 percent.
On December 12, 2013 Dr. Rutenberg reviewed Dr. Weiss’ report of August 20, 2013
and agreed with his finding that appellant had 49 percent permanent impairment of the right
upper extremity.
In a January 17, 2014 report, an OWCP medical adviser reviewed Dr. Weiss’ report and
noted that he had found deficits with upper extremity motor weakness and sensory deficit which
were a significant variance from other physician’s findings on physical examination. The
medical adviser recommended a second opinion referral.
On April 8, 2014 OWCP referred appellant to Dr. Stephen F. Penny, a Board-certified
neurologist, for a second opinion regarding whether she had permanent impairment attributable
to her accepted conditions. In a June 11, 2014 report, Dr. Penny noted that appellant’s history
was significant for brachial plexopathy, breast cancer, carpal tunnel syndrome, hypertension, and
recurrent major depression. Appellant’s surgical history included a breast biopsy and lymph
node removal. Current symptoms included pain and swelling in the right arm, specifically the
right shoulder as well as in the right forearm, wrist, and thumb, difficulty lifting the right arm,
and pain radiating down her right arm to the forearm and wrist. Dr. Penny noted findings of pain
with passive range of motion (ROM) of the right shoulder above 70 degrees, pain with internal
and external rotation of the right shoulder, pain with passive ROM of the right wrist, tenderness
over the right lateral epicondyle, Tinel’s sign at the right wrist, full right elbow ROM, and full
right wrist ROM. He noted that assessment of right arm strength was difficult due to
submaximal effort caused by pain, but appeared to be 4+/5 in proximal and distal muscles,
5

A.M.A., Guides (6th ed. 2009).

3

decreased light touch sensation in the entire right arm. Dr. Penny opined that appellant had
developed a radiation induced right brachial plexopathy related to her treatment for breast cancer
and lymphedema. He indicated that musculoskeletal pain involving the shoulder and upper arm
and regional pain syndrome contributed to her ongoing symptoms. Dr. Penny noted that
appellant had evidence of mild carpal tunnel syndrome by electromyogram (EMG). He noted
that appellant had reached maximal medical improvement.
Dr. Penny agreed with
Dr. Rutenberg’s finding that appellant had 49 percent impairment of the right upper extremity.
In a September 19, 2014 report, an OWCP medical adviser reviewed Dr. Penney’s report.
He indicated that Dr. Penny had provided nonspecific findings of a brachial plexus lesion and
4+/5 right arm strength, but did not mention what muscles were impacted, what nerves
innervated, or how this related to the brachial plexus. He further noted that Dr. Penny had
agreed with the 49 percent right arm permanent impairment by Dr. Weiss. However, he had not
performed a rating examination with calculations. Dr. Penny was asked to perform his own
calculations, based upon his own clinical findings, but he failed to do so. The medical adviser
recommended that OWCP refer appellant to another second opinion physician with complete
documentation of all clinical findings and calculations.
On October 7, 2014 OWCP advised appellant that the second opinion report from
Dr. Penny failed to contain an independently derived impairment rating consistent with the
A.M.A., Guides, as requested and the medical adviser recommended appellant be sent for
another second opinion evaluation to determine impairment.
In letters dated October 15 and 20, 2014, counsel indicated that the OWCP referral
physician, Dr. Penny, agreed with Dr. Weiss’ impairment determination and therefore appellant
should be granted a schedule award for 49 percent permanent impairment of the right upper
extremity.
On April 8, 2014 OWCP referred appellant for a new second opinion examination with
Dr. Willie E. Thompson, a Board-certified physiatrist, for a determination of whether appellant
had permanent impairment due to her accepted conditions. In an October 21, 2014 report,
Dr. Thompson noted that the underlying etiology of appellant’s complaints related to the
mastectomy performed in 2002 with residuals of chronic lymphedema. He noted other accepted
conditions included aggravation of right upper extremity lymphedema, right carpal tunnel
syndrome, right complex regional pain syndrome with myofascial pain, and right thoracic outlet
syndrome. Dr. Thompson noted that under the A.M.A., Guides there was no diagnosis for
persistent aggravation of the chronic lymphedema to the right arm and, therefore, the impairment
rating for a chronic lymphedema was zero percent. He advised that there was no clinical
evidence to support a diagnosis of complex regional pain syndrome and myofascial pain.
Dr. Thompson noted examination revealed normal appearing skin, there was no discoloration or
alteration in the overall appearance of the skin with normal motion throughout. With regard to
complex regional pain syndrome, pursuant to table 15-26, page 454, the class was zero which
resulted in no impairment. Dr. Thompson indicated that the Allen’s test was normal and there
was no evidence of any residuals of thoracic outlet syndrome. With regard to brachial plexus
impairment, pursuant to Table 15-20, page 434 of the A.M.A., Guides, appellant was a class zero
for no impairment. For entrapment neuropathy resulting in carpal tunnel syndrome,
Dr. Thompson referenced Table 15-23, page 449 of A.M.A., Guides, and appellant was a grade 1
modifier for an impairment rating of one percent for the right upper extremity.
4

OWCP requested that Dr. Thompson provide clarification of his impairment rating and
provide clinical findings and test results considered in reaching his conclusion.
In a November 24, 2014 supplemental report, Dr. Thompson noted that appellant had an
abnormal EMG and nerve conduction velocity (NCV) studies documenting carpal tunnel
syndrome. He advised that, pursuant to the A.M.A., Guides, entrapment neuropathy, Table 1523, page 449, appellant was a grade modifier 1 based on conduction delay in the EMG/NCV
studies with mild intermittent symptoms and essentially normal examination as it relates to
entrapment neuropathy. Dr. Thompson noted this resulted in an upper extremity impairment
rating of one percent. He indicated that, under Table 15-18, carpal tunnel syndrome, pages 449
and 450, of the A.M.A., Guides, appellant was a grade modifier 1 as test findings on EMG/NCV
studies were abnormal, her history revealed mild intermittent symptoms, but her examination
was essentially within normal limits.
On March 31, 2015 OWCP referred appellant’s file with a statement of accepted facts to
an OWCP medical adviser. The referral letter indicated that the accepted conditions were
temporary aggravation of the right arm lymphedema resolved, temporary aggravation of right
carpal tunnel syndrome resolved, temporary aggravation of complex regional pain syndrome
resolved, and temporary aggravation of thoracic outlet syndrome, resolved.
In a March 31, 2015 report, an OWCP medical adviser reviewed the medical evidence
including Dr. Thompson’s reports dated October 21 and November 24, 2014 and concurred in
his findings. He noted that the date of MMI was October 21, 2014.
In a decision dated August 21, 2015, OWCP granted appellant a schedule award for one
percent permanent impairment of the right hand. On November 18, 2015 it reissued the
August 21, 2015 decision. The period of the award was from October 21 to November 7, 2014
for 2.44 weeks of compensation.
On December 3, 2015 counsel requested an oral hearing, which was held on
March 4, 2016. He asserted that OWCP referred appellant to Dr. Penny for an impairment rating
and, in his report dated June 11, 2014, he concurred with Dr. Weiss’ rating of 49 percent
impairment, but he failed to reference the sixth edition of the A.M.A., Guides. Counsel noted
that, instead of requesting clarification from Dr. Penny, OWCP referred appellant to another
second opinion physician, Dr. Thompson. After Dr. Thompson issued his report on October 21,
2014, OWCP subsequently wrote to Dr. Thompson for clarification and he provided a
November 24, 2014 addendum. However, it did not explain why it sought clarification from
Dr. Thompson, but not from Dr. Penny. Counsel further expressed disagreement with the
statement of accepted facts. He indicated that appellant’s claim was accepted for aggravation of
right arm lymphedema, right carpal tunnel syndrome, complex regional pain syndrome/
myofascial pain syndrome, and thoracic outlet syndrome under File No. xxxxxx209 and
temporary aggravation of the same conditions under File No. xxxxxx494. Counsel indicated that
OWCP’s referral letter to the medical adviser noted appellant’s claim was only accepted for
temporary aggravation of right arm lymphedema resolved, temporary aggravation of right carpal
tunnel syndrome resolved, temporary aggravation of complex regional pain syndrome/
myofascial pain syndrome resolved, and temporary aggravation of thoracic outlet syndrome
resolved, which was erroneous and resulted in a calculation of a rating less than representative of
appellant’s actual impairment. He noted that appellant’s preexisting state must be factored into
5

the schedule award calculation. Counsel also noted that appellant’s award was erroneously
based on one percent impairment of the hand which resulted in a lower award while the medical
adviser calculated a rating based on one percent impairment of the right arm.
In an April 29, 2016 decision, the hearing representative affirmed, as modified, the
November 18, 2015 decision, finding that appellant’s one percent permanent impairment was to
the arm rather than the right hand.6
LEGAL PRECEDENT
The schedule award provision of FECA7 and its implementing federal regulations8 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted
the A.M.A., Guides as the uniform standard applicable to all claimants.9 For decisions after
February 1, 2001, the fifth edition of the A.M.A., Guides is used to calculate schedule awards.10
For decisions issued beginning May 1, 2009, the sixth edition of the A.M.A., Guides will be
used.11
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).12 Under the sixth edition, for lower extremity impairments the evaluator
identifies the impairment for the Class of Diagnosis (CDX) condition, which is then adjusted by
grade modifiers based on Functional History (GMFH), Physical Examination (GMPE), and
Clinical Studies (GMCS).13 The net adjustment formula is (GMFH - CDX) + (GMPE - CDX) +

6

On September 30, 2016 OWCP issued a decision which granted appellant a schedule award for one percent
permanent impairment to the right upper extremity less the prior one percent impairment to the right hand issued on
November 18, 2015. This decision, however, is null and void as the Board and OWCP may not simultaneously have
jurisdiction over the same case. OWCP may not issue a decision regarding the same issue on appeal before the
Board, in this instance, a schedule award for right upper extremity impairment. See Russell E. Lerman, 43 ECAB
770, 772 (1992); Douglas E. Billings, 41 ECAB 880 (1990).
7

5 U.S.C. § 8107.

8

20 C.F.R. § 10.404.

9

Id. at § 10.404(a).

10

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4
(January 2010).
11

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability
Claims, Chapter 2.808.5a (February2013).
12

A.M.A., Guides 3, section 1.3, The International Classification of Functioning, Disability and Health (ICF): A
Contemporary Model of Disablement.
13

Id. at 385-419.

6

(GMCS - CDX).14 The grade modifiers are used on the net adjustment formula described above
to calculate a net adjustment. The final impairment grade is determined by adjusting the grade
up or down the default value C, by the calculated net adjustment.15
OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to OWCP’s medical consultant for an opinion concerning the nature and
percentage of impairment in accordance with the A.M.A., Guides with OWCP’s medical
consultant providing rationale for the percentage of impairment specified.16
OWCP procedures further provide that, when an OWCP medical adviser, second opinion
specialist, or referee physician renders a medical opinion based on a SOAF which is incomplete
or inaccurate, or does not use the SOAF as the framework in forming his or her opinion, the
probative value of the opinion is seriously diminished or negated altogether.17
ANALYSIS
Appellant’s claim was accepted by OWCP for aggravation of right arm lymphedema,
right carpal tunnel syndrome, complex regional pain syndrome/myofascial pain syndrome, and
thoracic outlet syndrome. It was later accepted for temporary aggravation of the right arm
lymphedema resolved, temporary aggravation of right carpal tunnel syndrome resolved,
temporary aggravation of complex regional pain syndrome resolved, and temporary aggravation
of thoracic outlet syndrome, resolved.
On March 26, 2014 appellant filed a claim for a schedule award and submitted an
August 20, 2013 report from Dr. Weiss, who found 49 percent permanent impairment of the right
upper extremity under the A.M.A., Guides. Appellant’s treating physician, Dr. Rutenberg,
concurred in Dr. Weiss’ impairment rating.
On April 8, 2014 OWCP referred appellant for a second opinion to Dr. Penny who
reviewed appellant’s medical history and performed a physical examination on June 11, 2014.
Dr. Penny noted findings of pain with passive ROM of the right shoulder and with internal and
external rotation, pain with passive ROM of the right wrist, tenderness over the right lateral
epicondyle, right arm strength was 4+/5 in proximal and distal muscles, decreased light touch
sensation in the entire right arm compared to the left arm with normal left upper extremity
strength. Dr. Penny noted that appellant had evidence of mild carpal tunnel syndrome. He
agreed with Dr. Weiss’ findings that appellant had 49 percent impairment of the right arm.
OWCP procedures provide that if a second opinion report is equivocal, lacks rationale, or
fails to address the specific medical issues, the claims examiner should seek clarification or

14

Id. at 411.

15

Id. at 387.

16

See supra note 11 at Chapter 2.808.6(f) (February 2013).

17

Id. at Chapter 2.809.4. See also A.C., Docket No. 07-2423 (issued May 15, 2008).

7

further rationale from that physician.18 It is required to seek clarification from the second
opinion physician and request a supplemental report to clarify inadequacies in the initial report.19
Only if the second opinion physician does not respond or does not provide a sufficient response
after being asked should the claims examiner request scheduling with another physician.20
Following the receipt of Dr. Penny’s report, OWCP determined that he provided
nonspecific findings on examination and failed to adequately explain his impairment rating.
However, it did not request a supplemental report from Dr. Penny and did not further develop the
issue of whether appellant sustained permanent impairment of the right upper extremity causally
related to her employment injuries. Rather, OWCP referred appellant to another second opinion
physician. The Board finds that OWCP failed to properly develop the medical evidence in
keeping with its procedures.
As noted, OWCP subsequently referred appellant to Dr. Thompson for another second
opinion evaluation regarding appellant’s claim for a schedule award for the right upper extremity
due to her work injuries. In an October 21, 2014 report, Dr. Thompson opined that appellant had
one percent permanent impairment of the right upper extremity for carpal tunnel syndrome under
the A.M.A., Guides. OWCP requested that Dr. Thompson clarify his impairment rating and, in a
supplemental report dated November 24, 2014, Dr. Thompson again found that appellant had one
percent permanent impairment of the right arm. On March 31, 2015 an OWCP medical adviser
concurred in Dr. Thompson’s impairment rating.
The Board finds that OWCP failed to adequately develop the medical evidence submitted
by Dr. Penny, the initial second opinion physician. Because of this, OWCP has not adequately
developed appellant’s claim and has not properly determined appellant’s entitlement to a
schedule award.21 It is well established that proceedings under FECA are not adversarial in
nature and that while the claimant has the burden of proof to establish entitlement to
compensation, OWCP shares responsibility in the development of evidence. OWCP has an
obligation to see that justice is done.22 As it failed to follow its procedures to request a
supplemental report from Dr. Penny, OWCP cannot rely on Dr. Thompson’s second opinion
report to determine appellant’s entitlement to a schedule award.23
The Board further finds that OWCP’s medical adviser’s March 31, 2015 report is also of
diminished probative value as the SOAF which OWCP provided to the medical adviser was
incomplete. It is well established that a physician’s opinion must be based on a complete and
accurate factual and medical background. When OWCP has accepted an employment condition
as occurring in the performance of duty, the physician must base his opinion on the accepted
18

G.C., Docket No. 16-1109 (issued December 7, 2016); Federal (FECA) Procedure Manual, Part 2 -- Claims,
Developing and Evaluating Medical Evidence, Chapter 2.810.9(j) (June 2015).
19

Id., see also Ayanle A. Hashi, 56 ECAB 234 (2004).

20

Supra note 17.

21

See G.C., supra note 17.

22

John J. Carlone, 41 ECAB 354, 358-360 (1989).

23

Supra note 17.

8

facts.24 On April 27, 2005 it accepted aggravation of right arm lymphedema and later expanded
her claim to included right carpal tunnel syndrome, complex regional pain syndrome/myofascial
pain syndrome, and thoracic outlet syndrome. On January 9, 2013 OWCP accepted temporary
aggravation of the right arm lymphedema resolved, temporary aggravation of right carpal tunnel
syndrome resolved, temporary aggravation of complex regional pain syndrome resolved, and
temporary aggravation of thoracic outlet syndrome, resolved, in claim number xxxxxx494 which
was doubled with the current claim. As it had accepted the conditions of right carpal tunnel
syndrome, complex regional pain syndrome/myofascial pain syndrome, and thoracic outlet
syndrome, and they were not accurately included in the SOAF, the medical adviser’s opinion
was based on an inaccurate SOAF.25 The Board has held that the accepted conditions must be
included in a SOAF and that when a physician renders a medical opinion based on an incomplete
or inaccurate history or does not use the SOAF as the framework in forming his or her opinion,
the probative value of the opinion is diminished.26
On remand OWCP should amend its SOAF to include all accepted conditions and refer
the case back to Dr. Penny for a supplemental report to address the inadequacies in the original
report. Following this and any necessary further development, OWCP shall issue a de novo
decision.27
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that the case is not in posture for decision.

24

V.C., Docket No. 14-1912 (issued September 22, 2015).

25

See A.R., Docket No. 11-692 (issued November 18, 2011); Willa M. Frazier, 55 ECAB 379 (2004); supra note
11 at Chapter 3.600.3 (October 1990).
26

See S.P., Docket No. 14-1053 (issued October 2, 2014).

27

See T.H., Docket No. 14-0943 (issued November 25, 2016).

9

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 29, 2016 is set aside and the case remanded for further
proceedings consistent with this decision.
Issued: May 23, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

10

